Dismissed and Memorandum Opinion filed January 21, 2021.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-20-00252-CV

     IN THE MATTER OF THE MARRIAGE OF MAYRA LIZABETH
            RAMIREZ CARBAJAL AND VINCE CASIMIR


                    On Appeal from the 507th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-80554

                          MEMORANDUM OPINION

      This is an appeal from a judgment signed January 3, 2020. The clerk’s
record was filed April 28, 2020. No brief was filed.

      On December 15, 2020, this court issued an order stating that unless
appellant filed a brief on or before January 6, 2021, the court would dismiss the
appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

      Appellant filed no brief or other response. Accordingly, the appeal is ordered
dismissed.
                                      PER CURIAM


Panel consists of Chief Justice Christopher and Justices Jewell and Poissant.




                                         2